DETAILED ACTION
This office action is a response to an application filed on 03/01/2021.
Claims 1-30 are pending for examination.
Claims 1 - 30 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 03/01/2021.  These drawings are acceptable for examination proceedings.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further consideration, when reading claims in light of the specification, submitted on 03/01/2021, a full search was further conducted. However, none of the prior art references of recorded alone or in combination disclosed or suggest the any reasonable combination of limitations specified in the independent claims.

It's not obvious for one of ordinary skill in the art at the time of the invention to combine all references together to teach the limitations specified in the independent claims 1, 15, 27 and 29; specifically to the other limitations with the combination of including;  

“establishing a connection with a base station based at least in part on a synchronization signal block from the base station, wherein the synchronization signal block comprises at least a first synchronization signal;
identifying a configuration for a transmission pattern for the first synchronization signal to be transmitted by the base station;
receiving one or more instances of the first synchronization signal according to the transmission pattern for the first synchronization signal; and
modifying the established connection with the base station based at least in part on the received one or more instances of the first synchronization signal.”

Dependent claims 2-14, 16-26 and 28 are also found allowable due to their dependence upon an already allowed independent claims and therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYAW Z SOE/             Primary Examiner, Art Unit 2412